JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MARK ARTHUR BROWN (Florida Bar No. 0999504)
Senior Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611 Washington, D.C. 20044
(202) 305-0204 || 202-305-0275 (fax)
mark.brown@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

NATIONAL AUDUBON SOCIETY, et al.,      )
                                       )
      Plaintiffs,                      )
                                       )
         v.                            )            Case No. 3:20-cv-00205-SLG
                                       )
DAVID BERNHARDT, et al.,               )
                                       )
      Defendants.                      )
______________________________________ )

           DEFENDANTS’ NOTICE OF CONVENTIONAL FILING OF
           ADMINISTRATIVE RECORDS ON ELECTRONIC MEDIA

      Defendants David Bernhardt, in his official capacity, Bureau of Land Management

(“BLM”), and U.S. Fish & Wildlife Service (“FWS”), by and through undersigned

National Audubon Soc’y v. Bernhardt                                Case No. 20-cv-00205-SLG
DEFS.’ NOTICE OF CONVENTIONAL FILING                                                      1


        Case 3:20-cv-00205-SLG Document 26 Filed 11/23/20 Page 1 of 3
counsel are conventionally filing the Administrative Records of FWS and BLM,

respectively, on electronic media pursuant to Local Civil Rules 7.1 (General Motion

Practice) and 16.3(b) (Administrative Agency Appeals).

      A declaration certifying the contents of the FWS Administrative Record is filed

herewith as Exhibit 1. An index of the FWS Administrative Record is filed herewith as

Exhibit 2. A declaration certifying the contents of the BLM Administrative Record is

filed herewith as Exhibit 3. An index of the BLM Administrative Record is filed

herewith as Exhibit 4.

      Defendants are conventionally filing the Administrative Records on electronic

media by hand delivery to the Clerk’s Office. Copies of the Administrative Records are

being served on Plaintiffs’ counsel by express delivery.

Respectfully submitted,

DATED: November 23, 2020.

                                         JEAN E. WILLIAMS
                                         Deputy Assistant Attorney General United
                                         States Department of Justice Environment and
                                         Natural Resources Div.

                                         /s/ Mark Arthur Brown
                                         MARK ARTHUR BROWN
                                         Florida Bar No. 0999504
                                         Senior Trial Attorney
                                         Wildlife and Marine Resources Section
                                         P.O. Box 7611 Washington, D.C. 20044
                                         (202) 305-0204 || 202-305-0275 (fax)
                                         mark.brown@usdoj.gov




National Audubon Soc’y v. Bernhardt                                   Case No. 20-cv-00205-SLG
DEFS.’ NOTICE OF CONVENTIONAL FILING                                                         2


         Case 3:20-cv-00205-SLG Document 26 Filed 11/23/20 Page 2 of 3
                                        /s/ Paul A. Turcke
                                        PAUL A. TURCKE
                                        Idaho Bar No. 4759
                                        Trial Attorney
                                        Natural Resources Section
                                        P.O. Box 7611 Washington, D.C. 20044
                                        202-353-1389 || 202-305-0506 (fax)
                                        paul.turcke@usdoj.gov

                                        Counsel for Defendants

Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov




                            CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                   /s/ Paul A. Turcke
                                     Paul A. Turcke




National Audubon Soc’y v. Bernhardt                                   Case No. 20-cv-00205-SLG
DEFS.’ NOTICE OF CONVENTIONAL FILING                                                         3


        Case 3:20-cv-00205-SLG Document 26 Filed 11/23/20 Page 3 of 3
